—Order, Supreme Court, New York County (Salvador Collazo, J.), entered on July 3, 1995, which, insofar as appealed from, denied portions of petitioner’s application for an injunction *273barring respondent from using the name "Eilat,” unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of granting the application to the further extent of prohibiting respondent from using the name "Eilat Car & Limousine Service” with respect to its business, and otherwise affirmed, with costs to petitioner.
Petitioner and respondent were incorporated in 1989 and 1993, respectively, and both are engaged in the car service business. Each entity advertised using a telephone number with the name "Eilat.” Respondent also advertised its services under the name "Eilat Car & Limousine Service.”
The record reveals that respondent’s violation of General Business Law § 133 was established "in a clear and convincing manner” (Association of Contr. Plumbers v Contracting Plumbers Assn., 302 NY 495, 498). Uncontradicted affidavits and supporting documents proved that respondent intentionally deceived two customers into believing that they were dealing with petitioner when they inadvertently telephoned respondent’s business. Under the circumstances, the IAS Court should have enjoined respondent from using the name "Eilat Car & Limousine Service” in connection with its business, and not merely with respect to its advertising (see, First Natl. City Bank v First Natl. City Bank & Trust Co., 52 AD2d 776). Respondent is permitted to use the full name under which it was incorporated—Eilat Transportation, Inc.—with respect to its business. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ. [As amended by unpublished order entered Feb. 6, 1996.]